 

Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of October 29, 2018, by and between Differential
Brands Group, Inc., a Delaware corporation (the “Company”), and Jason Rabin (the
“Executive”).

 

WITNESSETH

 

WHEREAS, Executive possesses experience and expertise concerning the type of
business and operations conducted by the Company;

 

WHEREAS, pursuant to the Purchase and Sale Agreement by and among Global Brands
Group Holdings Limited (“Parent”), GBG USA Inc. (“Seller”) and the Company dated
as of June 27, 2018 (the “Purchase Agreement”), the Company will acquire various
assets of Parent and Seller;

 

WHEREAS, effective as of the Closing Date (as defined in the Purchase Agreement)
the Company desires to employ Executive as the Chief Executive Officer of the
Company, and Executive desires to be so employed by the Company, in each case,
upon the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1.Engagement of Executive; Duties.

 

(a)          During the Term (as hereinafter defined in Section 3 below),
Executive shall have the title of Chief Executive Officer of the Company,
reporting to the Company’s Board of Directors (the “Board”). The Executive will
have such responsibilities, duties, and authority customarily associated with
the position of Chief Executive Officer. In connection with his employment by
the Company, Executive shall be based in New York City, subject to appropriate
business travel.

 

(b)          The Company shall nominate Executive to serve as a member of the
Board at the first annual meeting of the Company’s shareholders after
commencement of the Term, and thereafter during the Term at each subsequent
annual meeting of the Company’s shareholders at which Executive’s term as a
member of the Board would otherwise end.

 

2.            Time. The Executive will devote substantially all of his working
hours to his duties hereunder and towards the overall success of the business of
the Company, provided that nothing contained herein shall be deemed to restrict
Executive from engaging in personal investment activities for himself and his
family, engaging in charitable, religious, civic or community activities, or
from serving on the boards of directors of non-profit organizations and, with
the consent of the Board (not to be unreasonably withheld), other for-profit
companies which do not compete with the Company, provided that such activities
do not, individually or in the aggregate, materially interfere with Executive’s
duties and responsibilities under this Agreement.

 

 

 

 

 

3.            Term. The Executive’s engagement shall commence on the Closing
Date (as defined in the Purchase Agreement) (the “Effective Date”) and shall
continue through December 31, 2021 (the “Term”) unless otherwise terminated as
provided herein. At least six (6) months prior to the scheduled expiration of
the Term, the parties to this Agreement agree to discuss the terms of any
proposed extension of the Term or a new agreement. If the Company does not
intend to extend the Term or enter into a new arrangement with Executive, it
shall communicate, in writing, to Executive at that time. For the avoidance of
doubt, if the Closing Date does not occur, this Agreement shall be null and
void.

 

4.Compensation.

 

(a)          Base Salary. During the Term, Executive’s base salary will be at a
rate of not less than $1,275,000 per annum (the “Base Salary”). Such Base Salary
shall be paid in accordance with the Company’s payroll practices and policies
then in effect. The Base Salary shall be reviewed at least annually by the Board
(and/or the Compensation Committee thereof) and may be increased, but not
decreased, in its discretion, in which event any increased Base Salary shall be
deemed the Base Salary under this Agreement.

 

(b)          Annual Bonus. During the Term, Executive shall be entitled to
receive the following annual cash bonus payments (the “Annual Bonuses”),
commencing with the fiscal year beginning January 1, 2019:

 

(i)          Base EBITDA Bonus. An annual cash bonus for each fiscal year (the
“Base EBITDA Bonus”) based upon the adjusted earnings before interest, taxes,
depreciation and amortization (“EBITDA”) target set forth in the Board-approved
budget for the year developed in consultation with Executive (the “EBITDA
Target”). The parties shall use commercially reasonable efforts to define such
targets prior to the start of the applicable fiscal year. The target Base EBITDA
Bonus shall be one hundred fifty percent (150%) of the Base Salary (the “Target
EBITDA Bonus”). If actual EBITDA achievement for the fiscal year is below 95% of
the EBITDA Target, no Base EBITDA Bonus will be payable; if it is at least 95%
of target EBITDA, then 25% of the Target EBITDA Bonus will be payable; if it is
at least 100% of the EBITDA Target, then 100% of the Target EBITDA Bonus will be
payable; and if actual EBITDA achievement is between 95% and 100% of the EBITDA
Target, then the amount of the Base EBITDA Bonus will be determined by linear
interpolation (e.g., if actual EBITDA achievement is 97.5% of the EBITDA Target,
then 62.5% of the Target EBITDA Bonus will be payable). In the event of any
acquisition, sale or other disposition of assets or any similar corporate
transaction, the Board shall, acting reasonably and good faith, adjust the
EBITDA Target for purposes of this Section 4(b)(i) and Section 4(b)(ii) for such
fiscal year. The Base EBITDA Bonus for a fiscal year, if earned, shall be due
and payable by the Company to Executive in the year following the year for which
such Base EBITDA Bonus was earned (and in all events no later than March 15 of
such next-following year).

 

2

 

 

 

(ii)         Additional EBITDA Bonus. If actual EBITDA exceeds the EBITDA Target
for a fiscal year, in addition to the Base EBITDA Bonus, Executive shall be
entitled to receive an additional cash bonus (the “Additional EBITDA Bonus”) as
follows: (A) 25% of the Target EBITDA Bonus at 105% achievement of the Target
EBITDA; (B) 50% of the Target EBITDA Bonus at 110% achievement of the Target
EBITDA; (C) 75% of the Target EBITDA Bonus at 115% achievement of the Target
EBITDA; and (D) 100% of the Target EBITDA Bonus at 120% or greater achievement
of the Target EBITDA. Linear interpolation shall be used to determine the amount
of the Additional EBITDA for achievement of actual EBITDA between 100% and 105%
of Target EBITDA, 105% and 110% of Target EBITDA, 110% and 115% of Target
EBITDA, and 115% and 120% of Target EBITDA. The Additional EBITDA Bonus for a
fiscal year, if earned, shall be due and payable by the Company to Executive in
the year following the year for which such Additional EBITDA Bonus was earned
(and in all events no later than March 15 of such next-following year).

 

(iii)        Additional Leverage-Based Bonus. In addition, Executive will be
entitled to receive an additional cash bonus (the “Additional Leverage-Based
Bonus”) of up to $4,000,000 in the aggregate if the Company’s Leverage Ratio is
as follows as of December 31, 2019, 2020 or 2021: (i) $750,000 if the Leverage
Ratio is more than 5.0 but no more than 5.5; (ii) $750,000 if the Leverage Ratio
is more than 4.0 but no more than 5.0; (iii) an additional $1,000,000 if the
Leverage Ratio is more than 3.5 but no more than 4.0; and (iv) an additional
$1,500,000 of the Leverage Ratio is less than 3.5. For the avoidance of doubt,
only one Leverage-Based Bonus is payable for each level, even if achieved for
multiple fiscal years. For example, (A) if the Leverage Ratio were in the range
between 5.0 and 5.5 as of December 31, 2019, a $750,000 Additional
Leverage-Based Bonus would be payable for that year, but additional
Leverage-Based Bonuses would be payable only if the Leverage Ratio were in the
4.0 to 5.0 range or 3.5 to 4.0 range or 3.5 or below as of the end of a
subsequent fiscal year, and (B) if the Leverage Ratio were above 5.5 for the
fiscal year ending December 31, 2019 but were below 3.5 for the fiscal year
ending December 31, 2020, then the Additional Leverage-Based Bonus for the
fiscal year ending December 31, 2020 would be $4,000,000. The Additional
Leverage-Based Bonus for a fiscal year, if earned, shall be due and payable by
the Company to Executive in the year following the year for which such
Additional Leverage-Based Bonus was earned (and in all events no later than
March 15 of such next-following year). For purposes hereof, “Leverage Ratio”
means the quotient of (x) the Company’s consolidated debt as of the applicable
December 31 (calculated net of unrestricted cash) divided by (y) the Company’s
EBITDA for the fiscal year in which such December 31 occurs, determined in each
case in a manner consistent with the Company’s second lien credit agreement, as
in effect from time-to-time.

 

(c)           Equity Awards. Effective as of the Effective Date, Executive shall
be granted restricted stock units and performance stock units (collectively, the
“Inducement RSUs”) as provided below:

 



3

 



 

(i)          Executive shall be granted 4,100,000 restricted stock units (the
“RSUs”) with respect to the Company’s common stock, $0.10 par value (“Common
Stock”) pursuant to an award agreement between Executive and the Company that is
substantially identical to the form of restricted stock unit agreement under the
Company’s 2016 Stock Incentive Compensation Plan (the “2016 Plan”); provided
that the RSUs may be structured as an “inducement” award not granted pursuant to
the 2016 Plan, but otherwise subject to the same terms and conditions thereof.
The RSUs shall vest as follows: 30% of the RSUs shall vest on December 31, 2019;
30% of the RSUs shall vest on December 31, 2020; and 40% of the RSUs shall vest
on December 31, 2021, subject in each case to Executive’s continued employment
through the applicable vesting date except as otherwise specifically provided
herein and therein. Any vested RSUs shall be settled through the issuance of
Common Stock promptly following the applicable vesting date.

 

(ii)         Executive shall be granted 500,000 performance stock units (the
“PSUs”) with respect to Common Stock pursuant to an award agreement between
Executive and the Company. The PSUs may be structured as an “inducement” award
not granted pursuant to the 2016 Plan, but otherwise subject to the same terms
and conditions thereof. The PSUs shall vest as follows: 33.33% of the PSUs shall
vest on each of December 31, 2019, 2020 and 2021, provided that the performance
metrics as set forth on Annex 1 are met for such fiscal year and subject in each
case to Executive’s continued employment through the applicable vesting date
except as otherwise specifically provided herein and therein. Any vested PSUs
shall be settled through the issuance of Common Stock promptly following the
applicable vesting date.

 

(d)          Purchase of Stock by Executive. On the Effective Date, Executive
shall purchase from the Company 3,125,000 shares of Common Stock at a price of
$8 per share (total investment of $25 million). Such purchased Common Stock
shall be fully vested at all times.

 

(e)           Benefits. Executive shall receive the employee and fringe benefits
generally made available to other senior executive officers of the Company from
time to time, including defined contribution retirement plan, health, vision,
dental and disability coverage. The Company shall provide Executive with two
full-time executive assistants. In addition, for each year during the Term
(prorated for 2018), Executive shall be entitled to use of a Company car (or a
car or driver service), a clothing allowance, reimbursement for fees and
expenses for tax and financial planning, legal and accounting, and reimbursement
of membership fees and dues up to $200,000, in the aggregate.

 

(f)           Reimbursement of Expenses. The Company shall pay to Executive the
reasonable expenses incurred by him in the performance of his duties hereunder
in accordance with the Company’s policy, or, if such expenses are paid directly
by Executive, the Company shall promptly reimburse Executive for such payments
in accordance with the Company’s policy, provided that Executive properly
accounts for such expenses in accordance with the Company’s policy. In addition,
the Company (i) shall reimburse Executive for his legal fees incurred in
connection with the negotiation and drafting of this Agreement, subject to a
maximum reimbursement of $95,000, and (ii) shall directly pay Executive’s
accountant for fees incurred in connection with his assistance to Executive on
compensation-related matters under this Agreement and the agreements entered
into in connection herewith, subject to a maximum payment of $15,000.

 

(g)           Vacation. Executive shall be entitled to paid vacation from time
to time, provided that such vacations do not interfere with the performance of
Executive’s duties hereunder.

 

4

 

 

5.Termination of Employment.

 

(a)           General. The Executive’s employment under this Agreement may be
terminated prior to the expiration of the Term without any breach of this
Agreement only on the following circumstances:

 

(b)          Death. The Executive’s employment under this Agreement shall
terminate upon his death.

 

(c)          Disability. If Executive suffers a Disability (as defined below in
this sub-section (2)), the Company may terminate Executive’s employment under
this Agreement upon thirty (30) days prior written notice; provided that
Executive has not returned to full time performance of his duties during such
thirty (30) day period. For purposes hereof, “Disability” shall mean Executive’s
inability to perform his duties and responsibilities hereunder, as determined in
good faith by a physician selected jointly by the Company and Executive (or if
Executive is incapacitated,, his legal representative) with reasonable
accommodation, due to any physical or mental illness or incapacity, which
condition has continued for a period of 180 days (including weekends and
holidays) in any consecutive 365-day period.

 

(d)          Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason after the occurrence of any of the Good Reason events
set forth in the following sentence. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without
Executive’s prior written consent:

 

(i)          the failure by the Company to timely comply with its obligations
and agreements contained in this Agreement;

 

(ii)         a material diminution of the authorities, duties or
responsibilities of Executive set forth in Section 1 above;

 

(iii)        a reduction in the Base Salary or the target Annual Bonus
opportunity;

 

(iv)        the involuntary re-location of Executive to an office outside of New
York City;

 

(v)         a reduction of Executive’s title or the failure of the Company to
nominate Executive to serve as a member of the Board during the Term; or

 

(vi)        any change in Executive’s reporting structure such that he is no
longer reporting directly to the Board.

 

provided, however, that, within ninety (90) days of any such events having
occurred (or, if later, Executive’s knowledge thereof), Executive shall have
provided the Company with written notice that such events have occurred and
afforded the Company thirty (30) days to cure and if the Company does not cure
to Executive’s reasonable satisfaction then Executive terminates his employment
within thirty (30) days following the expiration of such cure period.

 

5

 



 

(e)          Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by
Executive to the Company at least thirty (30) days prior to the effective date
of such termination.

 

(f)           Cause. The Company may terminate Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of
Executive’s employment because of the occurrence of any of the following as
determined by the Board:

 

(i)          embezzlement, theft, or misappropriation, or attempted
embezzlement, theft, or misappropriation by Executive of any property, funds or
business opportunity of the Company or any of its subsidiaries or affiliates;

 

(ii)         any material breach by Executive of Executive’s restrictive
covenants hereunder;

 

(iii)        any material breach by Executive of any other material provision of
this Agreement;

 

(iv)        failure or refusal by Executive to perform any lawful directive of
the Board or the duties of his employment hereunder;

 

(v)         Executive’s conviction of, or entry by Executive of a guilty or no
contest plea to (1) a felony or (2) any misdemeanor involving moral turpitude
(or their equivalent in any non-United States jurisdiction) or otherwise
involving theft, fraud, dishonesty or misrepresentation;

 

(vi)        any willful violation of any law, rule or regulation affecting
business operations of the Company or its subsidiaries or affiliates which has a
materially adverse effect on the business or reputation of the Company;

 

(vii)       failure to materially comply with any legal or compliance policies
or code of ethics, code of business conduct or conflicts of interest policy or
similar policies of the Company or its subsidiaries or affiliates;

 

(viii)      Executive’s breach of his fiduciary obligations, or disloyalty, to
the Company or any of its subsidiaries or affiliates; or

 

(ix)         gross negligence or willful misconduct on the part of Executive in
the performance of his duties as an employee, officer or director of the Company
or any of its subsidiaries or affiliates that the Board, acting in good faith,
has a reasonable belief that such act or failure to act is materially injurious
to the Company;

 

6

 

 

provided, that, for the purposes of this definition of Cause, no act or failure
to act, on the part of Executive shall be considered “willful,” unless done, or
omitted to be done, by him in bad faith and without reasonable belief that his
action or omission was in, or not opposed to, the best interest of the Company
(including reputationally); provided further, that none of the events described
in clause (ii), (iii), (iv), (vii) , (viii) or (ix) shall constitute Cause
unless, if such event is reasonably subject to cure, (A) the Company first
delivers a written notice to Executive stating the basis for Cause and the
applicable event(s) giving rise to cause and (B) Executive fails to cure or
correct such event(s) within thirty (30) days of receipt of such notice.

 

(g)          Without Cause. The Company may terminate Executive’s employment
under this Agreement without Cause upon written notice by the Company to
Executive at least thirty (30) days prior to the effective date of such
termination.

 

(h)           Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive (other than termination by reason of Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

 

(i)           Date of Termination. The “Date of Termination” shall mean (a) if
Executive’s employment is terminated by his death, the date of his death, (b) if
Executive’s employment is terminated pursuant to subsection 5(c) above, thirty
(30) days after Notice of Termination is given (provided that Executive shall
not have returned to the performance of his duties on a full-time basis during
such thirty (30) day period), (c) if Executive’s employment is terminated
pursuant to subsections 5(d) or 5(f) above, the date specified in the Notice of
Termination after the expiration of any applicable cure periods, (d) if
Executive’s employment is terminated pursuant to subsection 5(e) or (g) above,
the date specified in the Notice of Termination which shall be at least thirty
(30) days after Notice of Termination is given, and (e) if Executive is
terminated upon expiration of the Term, the date of the expiration of the Term.

 

(j)           Compensation Upon Termination.

 

(i)          Termination for Cause, without Good Reason. If Executive’s
employment shall be terminated by the Company for Cause or by Executive without
Good Reason, Executive shall receive from the Company: (1) any earned but unpaid
Base Salary through the Date of Termination, paid in accordance with the
Company’s standard payroll practices; (2) reimbursement for any unreimbursed
expenses properly incurred and paid in accordance with Section 4(f) through the
Date of Termination; (3) payment for any accrued but unused vacation time in
accordance with Company policy; and (4) such benefits, and other payments, if
any, as to which Executive (and his eligible dependents) may be entitled under,
and in accordance with the terms and conditions of, the employee benefit
arrangements, plans and programs of the Company as of the Date of Termination,
other than any severance pay plan ((1) though (4), (the “Amounts and Benefits”).
In addition, any portion of any outstanding equity or incentive award that
remains unvested on the Date of Termination shall be forfeited as of the Date of
Termination, unless otherwise provided in the underlying award agreements or
plans.

 

7

 

 

 

(ii)          Termination without Cause or for Good Reason. If prior to the
expiration of the Term, Executive resigns from his employment hereunder for Good
Reason or the Company terminates Executive’s employment hereunder without Cause
(other than a termination by reason of death or Disability), then the Company
shall pay or provide Executive the Amounts and Benefits and the following:

 

(1)           an amount equal to two (2) times Executive’s Base Salary, which
shall be payable in ratable installments pursuant to the Company’s standard
payroll procedures for twenty-four (24) months;

 

(2)           any Annual Bonus earned but unpaid for a prior year (the “Prior
Year Bonus”), which shall be payable in full in a lump sum cash payment to be
made to Executive on the date that is thirty (30) days following the Date of
Termination or the date such bonus would be paid if Executive had remained an
employee of the Company, if later;

 

(3)           a pro-rata portion of the Base EBITDA Bonus and Additional EBITDA
Bonus for the fiscal year in which Executive’s termination occurs based on
actual results for such year (determined by multiplying the amount of such
Annual Bonuses which would be due for the full fiscal year by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that Executive is employed by the Company and the denominator of which is 365)
(“Pro Rata Bonus”). The Pro Rata Bonus shall be payable at the time the Annual
Bonus would have been paid if Executive’s employment had not terminated;

 

(4)           a Leverage Based Bonus based on actual achievement as of December
31st of the year of termination of employment (collectively the “Termination
Leverage Based Bonus”). Such Leverage Based Bonus shall be payable at the time
the Annual Bonus would have been paid if Executive’s employment had not
terminated;

 

(5)           subject to Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), the Company shall pay the full cost of COBRA
Continuation Coverage for Executive and his eligible dependents until the
earlier of (a) when Executive becomes eligible for coverage under another
employer’s health plan, or (b) twenty-four (24) months following the Date of
Termination, (the benefits provided under this sub-section (4), the “Medical
Continuation Benefits”);

 

(6)           any unvested portion of the RSUs shall accelerate and become fully
vested on the Date of Termination and the shares covered by the RSUs shall be
distributed to Executive on the date that is thirty (30) days following the Date
of Termination (subject to any securities law restrictions); and

 

8

 



 

(7)           and unvested portion of the PSUs with respect to periods not yet
ending before the Date of Termination shall become fully vested on the Date of
Termination and the shares covered by such PSUs shall be distributed to
Executive on the date that is thirty (30) days following the Date of Termination
(subject to any securities law restrictions) (i.e., if the Date of Termination
were prior to December 31, 2019, 500,000 PSUs would so vest; if the Date of
Termination were on or after December 31, 2019 and before December 31, 2020,
333,333 PSUs would so vest; and if the Date of Termination were after December
31, 2020 and before December 31, 2021, 166,667 PSUs would so vest).

 

(iii)          Termination upon Death. In the event of Executive’s death, the
Company shall pay or provide to Executive’s estate: (1) the Amounts and
Benefits, (2) the Prior Year Bonus, (3) the Pro Rata Bonus, (4) the Termination
Leverage Based Bonus and (5) vesting of any RSUs that would have vested within
one (1) year from the Date of Termination. Any such bonuses shall be payable at
the time the Annual Bonus would have been paid if Executive’s employment had not
terminated.

 

(iv)          Termination upon Disability. In the event the Company terminates
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to Executive: (1) the Amounts and Benefits, (2) the Prior Year Bonus,
(3) the Pro Rata Bonus, (4) the Termination Leverage Based Bonus and (5) vesting
of any RSUs that would have vested within one (1) year from the Date of
Termination. Any such bonuses shall be payable at the time the Annual Bonus
would have been paid if Executive’s employment had not terminated.

 

(v)           Payments of Compensation Upon Termination. For the avoidance of
doubt, in the event Executive shall be entitled to receive payments and benefits
pursuant to any one of sub-sections 5(a), (b), (c) or (d) above, he shall be
entitled to no payments or benefits under any other of such sub-sections.

 

(vi)          Release of Claims. Notwithstanding anything in this Agreement to
the contrary, as a condition of receiving any payment or benefits under Section
5(j)(ii) (other than the Amounts and Benefits), Executive’s entitlement to
payment of any amount following termination of employment is expressly
conditioned upon his executing and delivering a general release and covenant not
to sue in favor of the Company and its subsidiaries and their respective
affiliates in substantially the form attached here to as Exhibit A (the
“Release”), before the date that is forty-five (45) days following the Date of
Termination, and not subsequently revoking such general release.

 

(vii)         No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 5 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Section 5 be reduced by any compensation earned by Executive as the
result of Executive’s employment by another employer or business or by profits
earned by Executive from any other source at any time before and after
Executive’s date of termination (other than as provided in Section 5(j)(ii)(4)).

 

9

 

 

(viii)        Expiration of the Term; Non-Renewal. If Executive’s employment
terminates for any reason upon the end of the Term, the Company shall pay
Executive the earned Annual Bonus for the fiscal year ending December 31, 2021.
In addition, if the Company has not offered to extend this Agreement or offered
the Executive an employment agreement on equal or greater aggregate financial
terms, then, in addition to the Amounts and Benefits, the Company shall pay the
Executive an amount equal to twelve (12) months of his Base Salary, which shall
be payable in full in a lump sum cash payment to be made to the Executive on the
date that is thirty (30) days following the Date of Termination, subject to
Section 5(j)(vi).

 

(k)           Effect of Termination. Upon Executive’s termination of employment
for any reason, he shall be deemed to have immediately resigned from all
positions with the Company and its subsidiaries (including, without limitation,
as a member of the Board).

 

6.Confidentiality.

 

(a)           The Executive acknowledges that all customer lists and
information, vendor or supplier lists and information, inventions, trade
secrets, software and computer code (whether in object code or source code
format), databases, know-how or other non-public, confidential or proprietary
knowledge, information or data with respect to the products, prices, marketing,
services, operations, finances, business or affairs of the Company or its
subsidiaries and affiliates or with respect to confidential, proprietary or
secret processes, methods, inventions, services, research, techniques, customers
(including, without limitation, the identity of the customers of the Company or
its subsidiaries and affiliates and the specific nature of the services provided
by the Company or its subsidiaries and affiliates), employees (including,
without limitation, the matters subject to this Agreement) or plans of or with
respect to the Company or its subsidiaries and affiliates or the terms of this
Agreement (all of the foregoing collectively hereinafter referred to as,
“Confidential Information”) are property of the Company or its applicable
subsidiaries or affiliates. The Executive further acknowledges that the Company
and its subsidiaries and affiliates intend, and make reasonable good faith
efforts, to protect the Confidential Information from public disclosure.
Therefore, Executive agrees that, except as (a) required by law or regulation or
as legally compelled by court order (provided that in such case, Executive shall
promptly notify the Company of such order, shall cooperate with the Company in
attempting to obtain a protective order or to otherwise restrict such
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such law, regulation or order) or (b)
required in order to enforce his rights under this Agreement or any other
agreement with the Company and/or its affiliates, during the Term and at all
times thereafter, Executive shall not, directly or indirectly, divulge,
transmit, publish, copy, distribute, furnish or otherwise disclose or make
accessible any Confidential Information, or use any Confidential Information for
the benefit of anyone other than the Company and its subsidiaries and
affiliates, other than in in the course of Executive’s proper performance of his
duties under this Agreement. Confidential Information shall not include any
information that is or becomes (a) generally known to the industry or the public
or is publicly available other than as a result of Executive’s breach of this
Agreement, (b) is already in Executive’s possession (unless obtained from the
Company or a predecessor) or (c) legitimately available to Executive by a third
party without breach of any confidentiality obligation. Further, Executive shall
be free to use and employ his general skills, know-how and expertise, and to
use, disclose and employ any contact information, generalized ideas, concepts,
know-how, methods, techniques or skills, including, without limitation, those
gained or learned during the course of the performance of his duties and
responsibilities hereunder, so long as he applies such information without
disclosure or use of any Confidential Information. Nothing in this Section 6(a)
is intended to limit or affect Executive’s right to respond to a subpoena or an
inquiry by a government or self-regulatory agency or to exercise Executive’s
rights under the Defend Trade Secrets Act.

 

10

 

 

(b)           The Company and its subsidiaries and affiliates do not wish to
incorporate any unlicensed or unauthorized material into their products or
services. Therefore, Executive agrees that he will not disclose to the Company,
use in the Company’s business, or cause the Company to use, any information or
material which is a trade secret, or confidential or proprietary information, of
any third party, including, but not limited to, any former employer, competitor
or client, unless the Company has a right to receive and use such information or
material. Executive will not incorporate into his work any material or
information which is subject to the copyrights of any third party unless the
Company has a written agreement with such third party or otherwise has the right
to receive and use such material or information.

 

7.Covenants.

 

(a)           Noncompete. During the term of Executive’s employment with the
Company and for the Restricted Period (as defined in the last sentence of this
Section 7(a)) following termination of such employment, Executive agrees that he
shall not, directly or indirectly, in any location in which the Company, its
subsidiaries or affiliates operates or sells its products (the “Territory”),
engage, have an interest in or render any services to any business (whether as
owner, manager, operator, lender, partner, stockholder, joint venturer,
employee, consultant or otherwise) competitive with the premium apparel business
conducted by the Company or its direct or indirect subsidiaries or any material
business activities of which Executive was aware that the Company or its direct
or indirect subsidiaries had plans to conduct during the time of Executive’s
employment or at the time of his Date of Termination. Notwithstanding the
foregoing, Executive’s ownership solely as an investor of two percent (2%) or
less of the outstanding securities of any class of any publicly-traded
securities of any company or his ownership interest in Game 71 shall not, by
itself, be considered to be competition with the Company or any of its
subsidiaries or affiliates. For purposes of this Section 7, the “Restricted
Period” shall mean a period of twelve (12) months following the Date of
Termination; provided that if Executive is paid severance benefits pursuant to
Section 5(j)(ii)(1) or Section 5(j)(viii), the Restricted Period shall be the
period with respect to which Base Salary-related payments are made thereunder;
provided, further, that Executive may, at any time, waive his right to receive
all or part of such Base Salary-related severance payments (but, if such
termination if prior to the end of the Term and not on account of the expiration
of the Term, not less than 6 months of such Base Salary-related severance
payments) and the Restricted Period shall be reduced by one month (or part
thereof) for each month (or part thereof) of Base Salary-related severance
payments so waived (but in no event shall the Restricted Period be so reduced to
less than 6 months); provided further that if Executive’s termination of
employment is on or following the end of the Term and Executive is not receiving
any Base Salary related severance payments, the provisions of this Section 7(a)
shall not apply.

 

 





1 NTD: KL to advise if any other entities need to be added to list.

 

11

 

 

(b)           Nonsolicitation of Employees. The Executive shall not, while he is
employed by the Company and for twelve (12) months thereafter (or such longer
period Executive actually receives severance benefits pursuant to Section
5(j)(ii)(1), directly or indirectly, (1) recruit, solicit for employment or
otherwise contract for the services of, any individual who is, or within three
(3) months prior to the date of determination (or, if following Executive’s
termination of employment with the Company, within three (3) months before such
termination) was, an employee of the Company or any of its subsidiaries or
affiliates; (2) otherwise induce or attempt to induce any employee of the
Company or any of its subsidiaries or affiliates to terminate such individual’s
employment with the Company or such subsidiary or affiliate, or in any way
interfere with the relationship between the Company or any such subsidiary or
affiliate and any such employee.

 

(c)           Company IP; Work Product.

 

(i)            “Intellectual Property” means all intellectual property and
industrial property recognized by applicable requirements of law and all
physical or tangible embodiments thereof, including all of the following,
whether domestic or foreign: (1) patents and patent applications, patent
disclosures and inventions (whether or not patentable), as well as any reissues,
continuations, continuations in part, divisions, revisions, renewals, extensions
or reexaminations thereof; (2) registered and unregistered trademarks, service
marks, trade names, trade dress, logos, slogans and corporate names, and other
indicia of origin, pending trademark and service mark registration applications,
and intent-to-use registrations or similar reservations of marks; (3) registered
and unregistered copyrights and mask works, and applications for registration of
either; (4) Internet domain names, applications and reservations therefor,
uniform resource locators and the corresponding Internet websites (including any
content and other materials accessible and/or displayed thereon); (5)
Confidential Information; and (6) intellectual property and proprietary
information not otherwise listed in (1) through (6) above, including unpatented
inventions, invention disclosures, rights of publicity, rights of privacy, moral
and economic rights of authors and inventors (however denominated), methods,
artistic works, works of authorship, industrial and other designs, methods,
processes, technology, patterns, techniques, data, plant variety rights and all
derivatives, improvements and refinements thereof, howsoever recorded, or
unrecorded; and (7) any goodwill associated with any of the foregoing, damages
and payments for past or future infringements and misappropriations thereof, and
all rights to sue for past, present and future infringements or
misappropriations thereof.

 

12

 

 

(ii)           Work Product. The Executive agrees to promptly disclose to the
Company any and all work product, including Intellectual Property relating to
the business of the Company and any of its affiliates, that is created,
developed, acquired, authored, modified, composed, invented, discovered,
performed, reduced to practice, perfected, or learned by Executive (either
solely or jointly with others) directly relating to the Company’s and its
affiliates’ business or within the scope of Executive’s employment during the
Term (collectively, “Work Product,” and together with such Intellectual Property
as may be owned, used, held for use, or acquired by the Company and its
affiliates, the “Company IP”). The Company IP, including the Work Product, is
and shall be the sole and exclusive property of the Company and its affiliates,
as applicable. All Work Product that is copyrightable subject matter shall be
considered a “work made for hire” to the extent permitted under applicable
copyright law (including within the meaning of Title 17 of the United States
Code) and will be considered the sole property of the Company. To the extent
such Work Product is not considered a “work made for hire,” Executive hereby
grants, transfers, assigns, conveys and relinquishes, without any requirement of
further consideration, all right, title, and interest to the Work Product
(whether now or hereafter existing, including all associated goodwill, damages
and payments for past or future infringements and misappropriations thereof and
rights to sue for past and future infringements and misappropriates thereof) to
the Company in perpetuity or for the longest period permitted under applicable
law. Executive agrees, at the Company’s expense, to execute any documents
requested by the Company or any of its affiliates at any time to give full and
proper effect to such assignment. Executive acknowledges and agrees that the
Company is and will be the sole and absolute owner of all Intellectual Property,
including all Company IP. Executive will cooperate with the Company and any of
its affiliates, at no additional cost to such parties (whether during or after
the Term), in the confirmation, registration, protection and enforcement of the
rights and property of the Company and its affiliates in such intellectual
property, materials and assets, including, without limitation, the Company IP.
Executive hereby waives any so-called “moral rights of authors” in connection
with the Work Product and acknowledges and agrees that the Company may use,
exploit, distribute, reproduce, advertise, promote, publicize, alter, modify or
edit the Work Product or combine the Work Product with other works including
other Company IP, at the Company’s sole discretion, in any format or medium
hereafter devised. The Executive further waives any and all rights to seek or
obtain any injunctive or equitable relief in connection with the Work Product.

 

(d)           Company Property. All Confidential Information, Company IP, files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its subsidiaries and affiliates, whether prepared by
Executive or otherwise coming into his possession or control in the course of
the performance of his services under this Agreement, shall be the exclusive
property of the Company and shall be delivered to the Company (or destroyed),
and not retained by Executive (including, without limitation, any copies
thereof), promptly upon termination of Executive’s employment hereunder. Upon
termination of Executive’s employment hereunder, Executive shall have no rights
to and shall make no further use of any Company IP, including Work Product.
Executive acknowledges and agrees that he has no expectation of privacy with
respect to the Company’s telecommunications, networking or information
processing systems (including, without limitation, stored computer files, email
messages and voice messages), and that Executive’s activity and any files or
messages on or using any of those systems may be monitored at any time without
notice. Nothing in this Section 7 shall require Executive to return to the
Company any computers or telecommunication equipment or tangible property which
he owns, including, but not limited to, personal computers, phones and tablet
devices; provided, however, that Executive shall identify each such device or
item to the Company prior to termination of employment and afford the Company a
reasonable opportunity to remove from all such devices or items any confidential
or proprietary information of the Company stored or programmed thereon.

 

13

 

 

(e)           Non-disparagement. During the Term and thereafter, Executive shall
not, directly or indirectly, take any action, or encourage others to take any
action, to disparage or criticize the Company and/or its subsidiaries and
affiliates or their respective officers, directors, products and services or the
Company’s largest shareholder. In addition, the Company shall instruct its
directors, officers and largest shareholder not to, directly or indirectly, take
any action, or encourage others to take any action, to disparage or criticize
Executive. Nothing contained in this Section 7(e) shall preclude Executive or
the Company (or its directors or officers) from enforcing their respective
rights under this Agreement or truthfully testifying in response to legal
process or a governmental inquiry. In addition, notwithstanding anything to the
contrary contained herein, no provision of this Agreement shall be interpreted
so as to impede Executive (or any other individual) from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures under the whistleblower provisions of federal law or
regulation. Executive does not need the prior authorization of the Company to
make any such reports or disclosures and the Employee shall not be not required
to notify the Company that such reports or disclosures have been made.

 

(f)            Enforcement. Executive and the Company acknowledge that a breach
of the covenants and agreements contained in Sections 6 and 7 would cause
irreparable damage to the other party, the exact amount of which would be
difficult to ascertain, and that the remedies at law for any such breach or
threatened breach would be inadequate. Accordingly, Executive and the Company
(and its subsidiaries and affiliates) agree that if either breaches or threatens
to breach any of the covenants or agreements contained in Sections 6 and 7, in
addition to any other remedy which may be available at law or in equity,
Executive, the Company and its subsidiaries and affiliates, as applicable, shall
be entitled to institute and prosecute proceedings in any court of competent
jurisdiction for specific performance and injunctive and other equitable relief
to prevent the breach or any threatened breach thereof without bond or other
security or a showing of irreparable harm or lack of an adequate remedy at law.
The Company and Executive further acknowledge that the time, scope, geographic
area and other provisions of Sections 6 and 7 have been specifically negotiated
by sophisticated commercial parties and agree that they consider the
restrictions and covenants contained in Sections 6 and 7 to be reasonable and
necessary for the protection of the interests of the Company and its
subsidiaries and affiliates, but if any such restriction or covenant shall be
held by any court of competent jurisdiction to be void but would be valid if
deleted in part or reduced in application, such restriction or covenant shall
apply in such jurisdiction with such deletion or modification as may be
necessary to make it valid and enforceable. Executive acknowledges and agrees
that the restrictions and covenants contained in Sections 6 and 7 shall be
construed for all purposes to be separate and independent from any other
covenant, whether in this Agreement or otherwise, and shall each be capable of
being reduced in application or severed without prejudice to the other
restrictions and covenants or to the remaining provisions of this Agreement. The
existence of any claim or cause of action by Executive against the Company or
any of its subsidiaries and affiliates, whether predicated upon this Agreement
or otherwise, shall not excuse Executive’s breach of any covenant, agreement or
obligation contained in Section 6 or Section 7 and shall not constitute a
defense to the enforcement by the Company or any of its subsidiaries of such
covenant, agreement or obligation.

 

14

 



 

8.            Indemnification. While Executive is employed by the Company and
for so long as there exists potential for liability thereafter, the Company
shall (i) represent, indemnify and hold Executive harmless from and against any
claim, demand, obligation, losses, costs, expenses (including reasonable
attorney’s fees), judgments, actions, suit, proceedings, investigations,
settlements and damages arising from or relating to services rendered by
Executive for the Company or his relationship with the Company, to the fullest
extent permitted by law (regardless of whether as an employee, officer, or
member of the board or in any other capacity on behalf of the Company and/or any
of its subsidiaries or affiliates) and (ii) shall advance payment of reasonable
costs and expenses incurred by Executive in defense of any of the foregoing
(provided Executive shall repay such expenses in the event it is ultimately
determined by a court of final jurisdiction, that Executive is not entitled to
such indemnification) provided, however, that the Company shall not advance any
payment pursuant to clause (ii) in connection with any cause of action by
Executive or the Company relating to the enforcement of Section 7(a)-(d), any
dispute with respect to whether a termination is under Section 5(d) or Section
5(f) or a dispute as to Executive’s claimed breach of Section 7(e). If Executive
has any knowledge of any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, as to which Executive
may request indemnity under this provision, Executive shall give the Company
prompt written notice thereof. In addition, the Company shall maintain
directors’ and officers’ liability insurance coverage that covers Executive
during Executive’s employment and for at least six years following Executive’s
termination of employment. The Company shall be entitled to assume the defense
of any such proceeding, and Executive shall cooperate with such defense. The
rights provided under this provision are in addition to any other rights to
which Executive may be entitled under any of the organizational documents of the
Company or any of its subsidiaries or affiliates.

 

9.            Section 409A of the Code.

 

(a)           It is intended that the provisions of this Agreement are either
exempt from or comply with Section 409A of Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A. If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause Executive to incur any additional tax or interest under
Code Section 409A, the Company shall, upon the specific request of Executive,
use its reasonable business efforts to in good faith reform such provision to
comply with Code Section 409A; provided, that to the maximum extent practicable,
the original intent and economic benefit to Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Notwithstanding the foregoing, the Company shall
have no liability with regard to any failure to comply with Code Section 409A so
long as it has acted in good faith with regard to compliance therewith.

 

15

 

 

(b)           To the extent necessary to avoid additional taxes under Code
Section 409A, a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service. Any provision of this Agreement
to the contrary notwithstanding, if at the time of Executive’s Separation from
Service, the Company determines that Executive is a “Specified Employee,” within
the meaning of Code Section 409A, based on an identification date of December
31, then to the extent any payment or benefit that Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service, and (ii) the
date of Executive’s death (the “Delay Period”). Within five days of the end of
the Delay Period, all payments and benefits delayed pursuant to this Section
10(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to
Executive in a lump-sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(c)           With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred.

 

(d)           Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Code Section 409A.

 

10.Miscellaneous.

 

(a)           This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with those laws. Subject to Section 10(b), the Company and Executive
unconditionally consent to submit to the exclusive jurisdiction of the New York
State Supreme Court, County of New York or the United States District Court for
the Southern District of New York for any actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby
(and agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agree that service of any process, summons,
notice or document by registered mail to the address set forth below shall be
effective service of process for any action, suit or proceeding brought against
the Company or Executive, as the case may be, in any such court.

 

(b)           Except for injunctive or other equitable relief or as otherwise
provided in this Agreement, any and all legal proceedings arising out of or
relating to this Agreement, whether sounding in contract, tort or statute, shall
be resolved by binding arbitration in New York, New York, before an arbitrator
independent of the parties and selected in accordance with, and the arbitration
shall be administered by JAMS pursuant to, JAMS’ Comprehensive Arbitration Rules
and Procedures excluding its optional Arbitration Appeal procedures; provided,
however, that any arbitrator designated pursuant to this Section 10(b) shall be
a lawyer experienced in commercial and business affairs.

 

16

 

 

(c)           Executive may not delegate his duties or assign his rights
hereunder. The Company may assign its rights and obligations under this
Agreement in connection with a merger or consolidation in which the Company is
not the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the assignee
expressly assumes the liabilities, obligations and duties of the Company under
this Agreement. In the event of any such assignment, the term “Company” shall
include the Company’s successor or assign. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
legal representatives, and permitted successors and assigns.

 

(d)           The invalidity or unenforceability of any provision hereof shall
not in any way affect the validity or enforceability of any other provision.
This Agreement reflects the entire understanding between the parties.

 

(e)           This Agreement represents the entire understanding of Executive
and the Company with respect to the employment of Executive by the Company and
contains all of the covenants and agreements between the parties with respect to
such employment. For the avoidance of doubt, this Agreement supersedes any
agreement between Executive and Parent or Seller with respect to the terms and
conditions of Executive’s employment. Any modification or termination of this
Agreement will be effective only if it is in writing signed by the party to be
charged.

 

(f)            This Agreement may be executed by the parties in one or more
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.

 

(g)           All amounts payable hereunder shall be subject to the withholding
of all applicable taxes and deductions required by any applicable law.

 

11.          Notices. All notices relating to this Agreement shall be in writing
and shall be either personally delivered, sent by telecopy (receipt confirmed)
or mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 

To the Company:

 

Differential Brands Group, Inc.
c/o Tengram Capital Partners, L.P.
602 West 26th Street
New York, NY 10001

 

17

 



 

Attention: Andrew R. Tarshis

 

To Executive:

 

Jason Rabin, at the address on file with the Company

 

[signature pages follow]


 

18

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
October 29, 2018.

 

DIFFERENTIAL BRANDS GROUP, INC.   EXECUTIVE           By: /s/ Lori Nembirkow  
/s/ Jason Rabin   Name: Lori Nembirkow   Jason Rabin   Title: Secretary    

 

19

 

 

EXHIBIT A

 

EXECUTIVE RELEASE AND COVENANT NOT TO SUE

 

Except as otherwise provided herein, in consideration of the severance payments
and benefits I am eligible to receive pursuant to Section [5(j)(ii)/5(j)(viii)]
of the employment agreement between Differential Brands Group, Inc., a Delaware
corporation (the “Company”), and me, dated October 29, 2018 (the “Employment
Agreement”), I, Jason Rabin, on behalf of myself, and on behalf of my heirs,
successors and assigns, hereby knowingly and voluntarily release and discharge,
to the fullest extent permitted by law, the Company, and all of their respective
past and present subsidiaries, affiliates, predecessors, successors and assigns
(“Company Entities”) and, with respect to each and all of the Company Entities,
all of their respective directors, officers, employees, agents, each
individually and in their representative capacities (“Company Entity Officials”)
(Company Entities and Company Entity Officials collectively referred to herein
as “Released Parties”) from any and all claims, demands, agreements,
obligations, expenses, actions, judgments and liabilities of any kind
whatsoever, in law, equity or otherwise, whether known or unknown, suspected or
claimed, specifically mentioned herein or not, which I had, have or may have
against any of the Released Parties by reason of any actual or alleged act,
event, occurrence, omission, practice or other matter whatsoever from the
beginning of time up to and including the date that I sign this Separation and
General Release Agreement (the “Claims”), including but not limited to Claims
arising out of or in any way relating to: (i) my employment with any and all of
the Company Entities, including the termination of that employment; (ii) any
common law, public policy, company policy, contract (whether oral or written,
express or implied) or tort law having any bearing whatsoever on the terms and
conditions of my employment; and/or (iii) any federal, state or local law,
ordinance or regulation including, but not limited to, the following (each as
amended, if applicable): Age Discrimination in Employment Act (including Older
Workers Benefit Protection Act); Americans with Disabilities Act; Civil Rights
Act of 1866; Civil Rights Act of 1991; Equal Pay Act; Family and Medical Leave
Act of 1993; National Labor Relations Act; Title VII of the Civil Rights Act of
1964; Worker Adjustment and Retraining Notification Act; New York State and New
York City Human Rights Laws; New York State Labor Law; New York State Worker
Adjustment and Retraining Notification Act; and any other law, ordinance or
regulation regarding discrimination or harassment or terms or conditions of
employment; provided, however, that notwithstanding the foregoing, my release of
claims against Company Entity Officials shall be limited to Claims relating to
my employment with the Company and with respect to Company Entity Officials the
definition of the term “Claims” shall not include Claims that do not relate to
my employment with the Company.

 

I agree that I have entered into this Release as a compromise and in full and
final settlement of all Claims, if any, that I have or may have against any and
all of the Released Parties up to and including the date that I sign this
Release (except as otherwise expressly set forth below). I also agree that,
although I may hereafter discover Claims presently unknown or unsuspected, or
new or additional facts from those which I now knows or believe to be true, I
intend to provide a complete waiver of all Claims based on any facts and
circumstances, whether known or unknown, up to and including the date that I
sign this Agreement (except as otherwise expressly set forth below).

 

20

 

 

However, notwithstanding the foregoing, I am not releasing, and for the
avoidance of doubt Claims do not include, my rights, if any, (i) to
representation and indemnification by the Company or any of its affiliates, to
the maximum extent permitted by law, for all claims or proceedings, or
threatened claims or proceedings, arising out of or relating to my service as an
officer, director or employee, as the case may be, of the Company or any of its
subsidiaries, (ii) to payment of any authorized but unreimbursed business
expenses incurred prior to the termination of my employment with the Company or
any of its subsidiaries in accordance with Section 4(f) of my Employment
Agreement, (iii) under any employee pension or welfare plan or program in which
I participate or participated, (iv) to receive payments, severance and benefits
under the Employment Agreement, (v) to be represented and indemnified pursuant
to Section 8 of the Employment Agreement or pursuant to other agreements to
which I may be entitled to indemnification, (vi) to my right to elect health
continuation coverage under “COBRA” (or its state-law equivalent) and (vii) to
any equity awards I have received prior to the date of termination of my
employment, including any Inducement RSUs. Furthermore, I am not releasing any
rights or claims that may arise after the date on which I sign this Release or
that cannot be released by a private settlement agreement (such as statutory
claims for worker’s compensation/disability insurance benefits and unemployment
compensation).

 

I represent that I have not assigned or transferred my rights with respect to
any Claims covered by this Release and that I have not filed, directly or
indirectly any legal proceeding against the Released Parties regarding any such
Claims. If I commence (or commenced) or participate in any action or proceeding
(including as a member of a class of persons) regarding Claims covered by this
Release, I acknowledge and agree that this Release shall be a complete defense
in such action or proceeding and, to the maximum extent permitted by law, I and
my heirs, successors and assigns will have no right to obtain or receive, and
will not seek or accept, any damages, settlement or relief of any kind
(including attorneys’ fees and costs) as a result of such action or proceeding.

 

In addition, I acknowledge and agree that I am and will continue to be bound by
the terms and conditions set forth in the Employment Agreement (including the
restrictive covenants) (the “Continuing Obligations”), all of which continue to
remain in full force and effect for the periods set forth therein
notwithstanding the termination of my employment and are hereby incorporated
herein by reference.

 

In further consideration of the payment and/or benefits I am eligible to receive
pursuant to the Employment Agreement, I agree to reasonably cooperate with the
Company Entities, their legal counsel and designees regarding any current or
future claim, investigation (internal or otherwise), inquiry or litigation
relating to any matter with which I was involved or had knowledge or which
occurred during my employment, with such assistance including, but not limited
to, meetings and other consultations, signing affidavits and documents that are
factually accurate, attending depositions and providing truthful testimony (in
each case, without requiring a subpoena); provided, however, that the Company
will reimburse me for my reasonable expenses (including attorneys’ fees and
travel expenses) actually incurred by me in connection with such cooperation (it
being understood that if any such expenses are expected to exceed $5,000, I
shall inform the Company prior to incurring such expenses to provide the Company
with an opportunity to either agree to reimburse me for such expenses or advise
me not to provide such cooperation necessitating the incurrence of such
expenses). In addition, in the event such cooperation is provided during a
period that I am not receiving payments pursuant to Section 5(j)(ii)(1) of the
Employment Agreement, I shall be entitled to be compensated at an hourly rate
equal to my final Base Salary (as such term is defined in the Employment
Agreement) divided by 2,080.

 

21

 

 

I acknowledge and agree that:

 

1. The payment and/or benefits I am receiving under the Employment Agreement
constitute consideration over and above any payments and/or benefits that I
might be entitled to receive without executing this Release.

 

2. The Company advised me to consult with an attorney prior to executing this
Release.

 

3. I was given a period of at least 21 days within which to consider this
Release and that I must sign and return this Release no later than __________,
201_.

 

4. The Company has advised me of my statutory right to revoke my acceptance of
the terms of this Release at any time within seven (7) days of my signing of
this Release.

 

5. I warrant and represent that my decision to accept this Release was (a)
entirely voluntary on my part; (b) not made in reliance on any inducement,
promise or representation, whether express or implied, other than the
inducements, representations and promises expressly set forth in the Employment
Agreement or in the Release; and (c) did not result from any threats or other
coercive activities to induce acceptance of this Release.

 

In the event I decide to exercise my right to revoke within seven (7) days of my
acceptance of this Release, I warrant and represent that I will do the
following: (1) notify the Company in writing of my intent to revoke my
agreement, and (2) simultaneously return in full the consideration, if any,
received from the Company Entities pursuant to the Employment Agreement and
which consideration was expressly subject to my signing this Release.

 

Upon its effectiveness, this Release, the Employment Agreement and the
Continuing Obligations, together with any applicable equity award agreements and
equity plans, contains the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes and replaces all prior and
contemporaneous agreements, representations and understandings (whether oral or
written) regarding the subject matter hereof. Once executed by me, subject to my
right of revocation described above, this Release may be modified only in a
document signed by me and the Company and referring specifically hereto, and no
handwritten changes to this Release will be binding unless initialed by me and
the Company. If any portion of this Release is held to be unenforceable by any
court of competent jurisdiction, the parties intend that such portion be
modified to make it enforceable to the maximum extent permitted by law. If any
such portion (other than the general release provisions) cannot be modified to
be enforceable, such portion shall become null and void leaving the remainder of
this Release in full force and effect.

 

22

 

 

This Release shall be binding upon and inure to the benefit of (i) the Released
Parties, including the successors and assigns of the Released Parties, all of
which are intended third-party beneficiaries, and (ii) me and my heirs,
successors and assigns. This Release is not an admission of liability or
wrongdoing by me or any of the Released Parties, and such wrongdoing or
liability is expressly denied.

 

I further warrant and represent that I fully understand and appreciate the
consequence of my signing this Release and that I am signing it voluntarily.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Release as of
_________, 20__.

 



 

Jason Rabin

 

23

